Citation Nr: 1519641	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2011 rating decision of the VA Regional Office (RO) in Columbia, South Carolina that increased the rating for PTSD to 50 percent disabling, effective September 13, 2010.

The Veteran was afforded a videoconference hearing in September 2014 before the undersigned sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected PTSD are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  During a September 2014 personal hearing his spouse provided testimony attesting to the appellant's habit of isolating himself, and increasing PTSD symptomatology in general.  Review of the record reflects that the appellant was last afforded a VA examination for PTSD in April 2013.  

The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2014); Proscelle v. Derwinski, 2 Vet.App. 629 632 (1992).  As such, the appellant should be scheduled for current VA psychiatric examination.

Additionally, the record reflects that the appellant appears to receive continuing VA outpatient treatment.  The most recent VA records date through February 2015.  As there is the potential existence of additional VA clinical data, all ensuing pertinent VA clinical records must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA outpatient treatment records dating from March 2015 through the present should be requested and associated with the claims folder.

Finally, the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability, to include on an extraschedular basis, is raised by the record.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of" and not separate from a claim of entitlement to an increased rating.  Id at 453.  While the issue of entitlement to individual unemployability benefits has not yet been addressed by the RO or certified for appeal, the Board is required to remand this matter for consideration in light of the binding precedent set forth in Rice.

Accordingly, the case is REMANDED for the following actions:

1.  Request any VA mental health treatment records dating since March 2015 and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must schedule the Veteran for an examination by a VA psychiatrist to determine the nature and extent of any disability caused by posttraumatic stress disorder.  The claims folder as well as access to Virtual VA/VBMS must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the degree symptomatology attributable to PTSD.  The report of the examination should contain a detailed account of all clinical manifestations of PTSD.  

The examiner must address the effects of the appellant's PTSD on the Veteran's employability to include a complete discussion of all functional impairments as they affect social and industrial opportunities.  If the Veteran suffers from multiple psychiatric impairments the examiner must differentiate those which are due to posttraumatic stress disorder, and those which are not.  The examination report must include a complete rationale for the opinions and conclusions reached.  A detailed narrative assessment is requested.

3.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for the examination should be noted in the file.

4.  The RO must ensure that the clinical examination and report requested comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, including entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.  If any benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

